UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-7976
EZEKIEL C. CROSS, JR.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                    (CR-99-357, CA-01-2298)

                      Submitted: April 24, 2002

                       Decided: June 11, 2002

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Ezekiel C. Cross, Jr., Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. CROSS
                                OPINION

PER CURIAM:

  Ezekiel C. Cross, Jr., seeks to appeal the district court’s order
denying his Fed. R. Civ. P. 59(e) motion for reconsideration of the
denial of his motion for relief under 28 U.S.C.A. § 2255 (West Supp.
2001). We have reviewed the record and the district court’s opinion
and find no reversible error.*

   Cross claims his indictment was defective because it failed to
allege drug quantity. Therefore, he reasons, the trial court lacked
jurisdiction over his conviction and sentence under Apprendi v. New
Jersey, 530 U.S. 466 (2000). Because Apprendi cannot be raised on
collateral review, we dismiss Cross’ appeal as to this claim. See
United States v. Sanders, 247 F.3d 139, 151 (4th Cir.), cert. denied,
___ U.S. ___, 122 S. Ct. 573 (2001).

   Cross next claims he is entitled to relief under § 2255 because the
sentencing court misapplied the Sentencing Guidelines in calculating
his criminal history category. Cross failed to raise this claim on direct
appeal, however, and the claim is consequently procedurally barred
from collateral review. See Bousley v. United States, 523 U.S. 614,
621 (1998); United States v. Pregent, 190 F.3d 279, 284 n.5 (4th Cir.
1999). We further find Cross failed to show cause and prejudice or
actual innocence, and we accordingly dismiss his appeal as to this
claim. See Bousley, 523 U.S. at 622.

   Finally, Cross attempts to raise a number of claims for the first
time on appeal, including the voluntariness of his guilty plea, actual

   *While Cross’ notice of appeal specifically addressed only the denial
of his motion for reconsideration, his informal brief contests the dis-
missal of his underlying claims. The timely notice of appeal as to the
denial of a motion for reconsideration permits consideration of the under-
lying order. See Fed. R. App. P. 4(a). We address Cross’ appeal of the
underlying order, but dismiss Cross’ appeal as to the district court’s order
denying his Rule 59 motion for reconsideration because Cross failed to
address the denial of his motion for reconsideration in his informal brief.
See 4th Cir. R. 34(b).
                      UNITED STATES v. CROSS                      3
innocence, and ineffective assistance of counsel. Finding no excep-
tional circumstances, we will not consider these claims on appeal.
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993). Accordingly,
we deny a certificate of appealability and dismiss Cross’ appeal. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                       DISMISSED